Citation Nr: 0015206
Decision Date: 06/08/00	Archive Date: 09/08/00

DOCKET NO. 96-38 064               DATE JUN 08, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to service connection for cardiovascular disease, to
include essential hypertension.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS  AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from August 1974 until his
retirement from service in May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1995 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO), which denied
entitlement to service connection for cardiovascular disease, to
include essential hypertension, among other issues. The appellant
filed a notice of disagreement with this rating determination in
July 1996. A statement of the case was thereafter forwarded to the
appellant in July 1996. He perfected an appeal of this issue in
August 1996. In December 1998, the Board remanded this issue to the
RO for further evidentiary development. The RO continued its denial
of the appellant's claim in September 1999.

FINDINGS OF FACT

1. All available, relevant evidence necessary for an equitable
disposition of the appellant's appeal was obtained by the RO.

2. The current VA examinations do not clinically confirm the
presence of cardiovascular disease, to include hypertension.

CONCLUSION OF LAW

Cardiovascular disease, to include hypertension, were not incurred
in or aggravated by military service. 38 U.S.C.A. 1110, 1131,
5107(a) (West 1991).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that this matter was
previously remanded to the RO in December 1998. In conjunction with
the requested remand activity, the appellant was to be afforded VA
examination with medical opinion rendered, to include a statement
regarding the clinical significance of a March 1993 private medical
examination report. In this regard, the record reflects that the
appellant states that he was not evaluated at this facility. In
correspondence, dated in February 1999, the subject medical
facility indicated that a review of its records reflected that the
appellant was never hospitalized there. Accordingly, this report
will not be considered in the context of the Board's review in this
matter.

Factual Background

On preinduction examination, conducted in March 1974, the appellant
was evaluated to be without defect or abnormality. The medical
examination report noted a blood pressure reading of 122/70.

During the veteran's long period of service numerous cardiovascular
evaluations were conducted, to include five-day blood pressure
checks, electrocardiograms (ECG) and stress tests. These tests did
not confirm the presence of cardiovascular disease, to include
essential hypertension. The service medical records show the
presence of elevated blood pressure readings interspersed with
readings which were within normal limits.

The records show that in July 1991, the appellant was seen with
complaints of palpitations. He reported previous episodes of
palpitations during the past year. It was noted that the appellant
denied symptoms of chest pain. He reported some shortness of breath
with palpitations. Physical examination showed the heart to have
regular rate and rhythm. The assessment was palpitation. A July
1991 ECG showed sinus bradycardia with sinus arrhythmia. The
evaluation was significant for left atrial enlargement, and left
ventricular hypertrophy. The report indicated that the appellant
would be evaluated for ischemia.

- 3 -

The appellant was referred for further consultation examination in
August 1991. That report indicated that examination was negative
for any findings. Evaluation of the heart showed a regular rate and
rhythm without murmur. Holter monitoring was thereafter performed
in August 1991, and showed normal sinus rhythm with sinus
irregularity that corresponded to events recorded in the
appellant's diary of activities. An assessment of possible coronary
artery disease was indicated.

A September 1991 stress test showed equivocal - positive exercise
treadmill test (ETT). A Thallium stress test was conducted in
October 1991, the results of which showed mild left ventricular
dilatation. There was no other significant abnormality detected.

The appellant was evaluated in March 1992 for paroxysmal atrial
fibrillation. It was noted that ECG conducted at that time showed
normal left ventricular dimensions, and was otherwise noted to be
a normal study.

A March 1992 echocardiogram indicated that the appellant was
evaluated for new onset atrial fibrillation. It was noted that
diagnostic evaluation showed the left ventrical to be of normal
size, wall thickness, and overall contractility. The left atrial
and right heart chamber were noted to have dimensions within normal
limits. The aortic, mitral, and tricuspid values appeared to be of
normal structure. There was no evidence of pericardial effusion, or
abnormal flow patterns detected.

In October 1992, the appellant was evaluated with a Holter monitor
based upon his complaints of palpitations. It was noted that the
appellant reported no symptoms during the course of this
evaluation. Examination showed normal sinus rhythm, with sinus
arrhythmia. On repeat evaluation, in November 1992, the examiner
noted findings of normal sinus rhythm with sinus arrhythmia, and
rare suprventricular ectopics. It was noted that when compared with
results obtained during the October 1992 evaluation, that fewer
ectopics were noted on the instant evaluation.

4 - 

An ECG, conducted in November 1993, showed normal sinus rhythm. The
examiner noted that ischemia could not be diagnostically ruled out.

On separation examination in February 1994, the appellant reported
a history of palpitation or pounding heart. Physical examination
was negative for any clinical findings or diagnosis of pathology
associated with the heart or cardiovascular system. A blood
pressure reading of 136/82 was noted. A follow-up reading of 123/77
was recorded, and noted to be within normal limits. X-ray studies
of the chest were evaluated as normal. It was noted that
cardiomediastinal silhouette was normal with no cardiomegaly or
masses detected. ECG conducted at that time showed normal sinus
rhythm with poor R-wave progression, which the examiner noted might
be attributed to lead placement.

The appellant underwent VA examination in December 1994. On general
medical examination, the appellant reported a history of
palpitations. He noted that medical personnel believed that
eyedrops the appellant utilized to control his intraocular pressure
was the cause of his palpitations. The appellant reported that he
continued to experience palpitations, but not as severe as prior to
his discontinuation of use of the eyedrops. He denied symptoms of
chest pain. It was noted that the appellant had some borderline
blood pressure readings. The appellant was noted not to be on any
medications. He reported that he attempts to exercise and watch his
dietary intake for sodium.

Blood pressure readings of 150/94 and 140/100 were recorded while
seated, 140/100 while reclining, and 134/94 while standing. Pulse
rate was 68 beats per minute. Respirations were evaluated as 18
beats per minute. Cardiac examination showed a regular rate and
rhythm, without murmurs, rubs, or gallops. Point of maximal impulse
(PMI) was noted not to be displaced. The precordium was not
hyperactive. There was no peripheral edema detected. The lungs were
clear to auscultation and percussion without rales, rhonchi or
wheezes.

The medical examination report indicated that the appellant's blood
pressure was subsequently evaluated the following day. The report
documented blood pressure

- 5 - 

readings of 132/90 while sitting, 160/86 while reclining, and
126/76 while standing. Further blood pressure readings were taken
days later, and were recorded as 138/100 while sitting, 128/80
while reclining, and 138/94 while standing. It was noted that EKG
results revealed nonspecific ST-T abnormalities. Echocardiogram
revealed normal left ventricular size and function, with normal
values. The diagnostic impression was history of paroxysmal atrial
fibrillation. X-ray studies of the chest revealed the heart to be
within normal limits in size.

The veteran received intermittent treatment at VA facilities during
which time several blood pressure readings were recorded.

During a December 1996 hearing at the RO, the appellant
acknowledged that he was not diagnosed with hypertension during
service. He indicated that he was evaluated with elevated blood
pressure readings, for which he was counseled on diet, control of
sodium intake, and encouraged to start an exercise program. It was
reportedly the opinion of medical personnel that this regimen would
help the appellant to avoid use of medications. The appellant
stated that his blood pressure was "kept somewhat under control,
but remained borderline. The appellant reported that he experienced
periodic episodes of lightheartedness. The appellant also reported
that he is no longer able to jog as part of his exercise regimen
due to his orthopedic conditions.

On VA examination in December 1996, the appellant reported that he
had not been diagnosed with hypertension. He reported that he had
borderline readings while in service, and that during five day
evaluations, his blood pressure would return to within normal
range. He denied any treatment for hypertension, but noted that he
was advised to decrease his salt intake, and to exercise. On
examination, blood pressure readings were recorded as 154/100 and
150/98 while sitting, 140/92 while reclining, and 150/100 while
standing. Cardiac examination showed the heart to have regular rate
without murmurs, rubs, or gallops. PMI was not displaced.
Precordium was not hyperactive. There was no evidence of peripheral
edema. The lungs were noted to be clear to auscultation and
percussion, without rales, rhonchi, or wheezes. X-ray studies of
the chest revealed the heart to be of normal size. It

6 -

was noted that this finding was consistent with a review of earlier
(December 1994) studies. An assessment of stable interval
examination of the chest was noted.

The examiner noted that a review was made of the appellant's most
recent blood pressure readings, recorded between July and August
1996. In this context, the record reflects blood pressure readings
of 136/86, 136/86, 143/66, and 132/78 throughout July 1996. A blood
pressure reading of 156/94 was recorded in August 1996. In
addition, a June 1996 blood pressure reading of 130/86 was
reported. The examiner further noted that a review of the recorded
blood pressure readings in service was also conducted. The
diagnostic impression was probable normotension at worst labile
hypertension. The examiner indicated that his blood pressure was
rechecked 9 days later and was 140/91, 141/68, and 156/96.

VA outpatient clinical reports reflect that the appellant was
evaluated with a blood pressure of 148/94 during a June 1997
evaluation. A blood pressure reading of 140/84 was recorded during
a December 1997 examination. X-ray studies of the chest, conducted
in December 1997, revealed the cardiac silhouette to be within
normal limits. A February 1998 clinical report noted a blood
pressure reading of 146/84. In March 1998, a blood pressure reading
of 138/82 was recorded. In September 1998, the appellant's blood
pressure was evaluated as 138/88, with a reading of 154/84 recorded
later that day. These clinical reports are silent for any clinical
findings or diagnosis relative to the cardiovascular system.

A VA examination by the Chief, Cardiology Section was conduct in
August 1998. The correct date of the examination appears to be
August 1999. The medical report indicates that the appellant's
history was significant for diagnosis of borderline hypertension in
1981. It was noted that the appellant was not given any drug
treatment, but was advised on risk factor modification. The
appellant was noted to have continued with this advice, until 1994,
when his hip and back disorder prevented him from continuing his
exercise program.

The appellant denied symptoms of shortness of breath, orthopnea,
paroxysmal nocturnal dyspnea, peripheral edema, angina pectoris,
myocardial infarction,

- 7 - 

palpitations, dizziness, or syncope at present. Physical
examination showed the appellant to be well-developed, well-
nourished, and in no acute distress. Blood pressure readings of
130/95 while sitting, 140/89 while standing, and 125/94 while
supine were recorded. The appellant was also evaluated with
corresponding pulse rates of 68, 72, and 60 beats per minute.
Examination of the neck showed no jugular venous distention, or
bruits. Evaluation of the chest showed the chest to be symmetrical,
with normal expansion. There was no evidence of any surgical scars.
The lungs were clear to auscultation and percussion. The heart had
a regular rate and rhythm, with normal heart sounds. There was no
evidence of murmurs, or gallops. PMI was not displaced. Peripheral
pulses were present and equal bilaterally. In his assessment, the
examiner indicated that after a careful review of all the blood
pressure readings in the available records, it is my professional
opinion that the appellant suffers from what is considered in the
current literature as borderline hypertension. Text material
relative to borderline hypertensive disorder was provided.

Analysis

The basic statutory and regulatory criteria applicable in this case
provide that service connection may be granted for disease or
injury incurred in or aggravated by service. 38 U.S.C.A. 1110,
1131. Where a veteran served 90 days or more during a period of war
and arteriosclerosis or cardiovascular-renal disease (including
hypertension) becomes manifest to a compensable degree within one
year of service, it shall be presumed that the disease was incurred
in service even though there is no evidence of its presence at that
time. This presumption is rebuttable by affirmative evidence to the
contrary. 38 U.S.C.A. 1101, 1110, 1112, 1113; 38 C.F.R. 3.307,
3.309. Under this provision, hypertension is considered an early
symptom long preceding the development of arteriosclerosis. Thus,
a disabling hypertension within one year following release from
service will be given the same benefit of service connection.
Service connection may also be granted for a disability which is
proximately due to or the result of a service- connected disease or
injury. 38 C.F.R. 3.310(a) (1999).

- 8 -

Service connection may be granted for any disease diagnosed after
discharge, when all of the evidence, including that pertinent to
service, establishes the disease was incurred in service. 38 C.F.R.
3.303(d). For the showing of chronic disease in service, there are
required a combination of manifestations sufficient to identify a
disease entity, and sufficient observation to establish chronicity
at the time, as distinguished from merely isolated findings.

Continuity of symptomatology is required only where the condition
noted during service is not, in fact, shown to be chronic or when
the diagnosis of chronicity may be legitimately questioned. When
the fact of chronicity in service is not adequately supported, then
a showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b).

Initially, the Board finds that the veteran's claim is well
grounded pursuant to 38 U.S.C.A. 5107 (West 1991) in that the claim
is plausible. This finding is based on the service medical records,
which show intermittent elevated blood pressure readings. Once it
has been determined that a claim is well grounded, VA has a
statutory duty to assist the veteran in development of facts
pertinent to his claim. In this regard, the Board is satisfied that
all pertinent evidence is of record and the statutory duty to
assist the veteran has been met.

The United States Court of Appeals for Veterans Claims has held
Court that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have
resulted in a disability. In the absence of proof of a present
disability there can be no valid claim." Brammer v. Brown, 3 Vet.
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App.
141, 143-44 (1992).

In this case, the record reflects that the appellant was
intermittently evaluated during service for cardiovascular
complaints and for hypertension, without any final diagnostic
assessment of cardiovascular disease reported. Additionally VA
examination in December 1994 and December 1996 did not clinically
confirm the presence of cardiovascular disease, to include
essential hypertension. Furthermore, a VA cardiovascular specialist
in August 1999 did not diagnosis essential

9 -

hypertension or other cardiovascular disease. The examiner
indicated that the hypertension was borderline in nature.

As such, without current clinical confirmation of cardiovascular
disease, to include essential hypertension, service connection is
not warranted. Rabideau v. Derwinski, 2 Vet. App. 141, 143-44
(1992). The appellant may reopen his claim by submitting new and
material evidence. Such evidence would include medical evidence
showing the presence of essential hypertension or other
cardiovascular disease.

ORDER

Service connection for cardiovascular disease, to include essential
hypertension, is denied.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

- 10 -



